Barker, J.
It is perfectly well settled that “ guilty knowledge that one is acting in violation of law is not essential to the offence of unlawfully selling intoxicating liquors.” Commonwealth v. Uhrig, 138 Mass. 492, 493. Commonwealth v. Julius, 143 Mass. 132, 134. And in Commonwealth v. Stevens, 153 Mass. 421, 425, the logical deduction was stated, in dealing with the case of a master’s liability for an unwitting violation of the law by a servant, that “ the servant himself is no doubt responsible, because he has made a sale, however innocently, which the law forbade him to make.”

Exceptions overruled.